Case 8:20-cv-02014-VMC-AEP Document 7 Filed 09/08/20 Page 1 of 7 PageID 167




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  MICHAEL STEVEN DURSHIMER,

               Plaintiff,

  v.                                   Case No. 8:20-cv-2014-T-33AEP


  LM GENERAL INSURANCE COMPANY,

            Defendant.
  _____________________________/

                                  ORDER

        This cause comes before the Court sua sponte. For the

  reasons that follow, this case is remanded to state court for

  lack of subject matter jurisdiction.

  Discussion

        “Federal     courts     have      limited    subject     matter

  jurisdiction[.]” Morrison v. Allstate Indem. Co., 228 F.3d

  1255, 1260-61 (11th Cir. 2000). As such, “[a] federal court

  not only has the power but also the obligation at any time to

  inquire   into   jurisdiction    whenever    the   possibility   that

  jurisdiction does not exist arises.” Fitzgerald v. Seaboard

  Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th Cir. 1985).

        Plaintiff Michael Steven Durshimer originally initiated

  this insurance action arising out of an automobile accident

  in state court on June 5, 2020. (Doc. # 1-1). Thereafter, on


                                    1
Case 8:20-cv-02014-VMC-AEP Document 7 Filed 09/08/20 Page 2 of 7 PageID 168




  August    27,     2020,    Defendant       LM   General     Insurance      Company

  removed the case to this Court on the basis of diversity

  jurisdiction. (Doc. # 1).

         When      jurisdiction        is    premised       upon     diversity      of

  citizenship,       28     U.S.C.     §    1332(a)   requires,          among   other

  things, that “the matter in controversy exceeds the sum or

  value of $75,000, exclusive of interest and costs.” If “the

  jurisdictional       amount     is       not   facially    apparent       from   the

  complaint, the court should look to the notice of removal and

  may require evidence relevant to the amount in controversy at

  the time the case was removed.” Williams v. Best Buy Co., 269

  F.3d     1316,    1319     (11th     Cir.       2001).    When     “damages      are

  unspecified,       the     removing        party    bears        the    burden    of

  establishing the jurisdictional amount by a preponderance of

  the evidence.” Lowery v. Ala. Power Co., 483 F.3d 1184, 1208

  (11th Cir. 2007).

         Here, the complaint does not state a specified damages

  claim. (Doc. # 1-1 at ¶ 1) (“This is an action for damages

  that exceeds Thirty Thousand Dollars.”). Instead, in its

  notice of removal, LM General relied upon the civil cover

  sheet attached to Durshimer’s state court complaint, which

  stated the “amount of claim” was $500,000, and the insurance




                                             2
Case 8:20-cv-02014-VMC-AEP Document 7 Filed 09/08/20 Page 3 of 7 PageID 169




  policy in question, which contained a limit of $100,000 per

  person and $300,000 per accident. (Doc. # 1 at 2-3).

          Upon review of LM General’s notice of removal, the Court

  was “unable to determine whether the amount in controversy

  has been met by Durshimer’s damages claim without engaging in

  heavy    speculation.”         (Doc.   #       3).   Specifically,    the    Court

  concluded that the parties provided “no factual support for

  any of Durshimer’s damages resulting from the automobile

  accident.”     (Id.).      The     Court        then    gave    LM   General      an

  opportunity to provide additional information to establish

  the amount in controversy. (Id.).

          LM General has now responded to the Court’s Order in an

  attempt to establish the Court’s diversity jurisdiction.

  (Doc.    #   6).   But    LM    General         still   fails   to    show   by   a

  preponderance of the evidence that the amount in controversy

  exceeds $75,000. In its response, LM General reiterates its

  opinion that the policy limit of $100,000 per person and

  Durshimer’s state civil cover sheet establish that the amount

  in controversy exceeds $75,000. (Id. at 2-6). LM General

  supplements its notice of removal with Durshimer’s pre-suit

  demand letter, which requests $50,000. (Id. at 6-7). LM

  General      argues      that     this         demand    letter      contains     a

  typographical error, and should have provided for a demand of


                                             3
Case 8:20-cv-02014-VMC-AEP Document 7 Filed 09/08/20 Page 4 of 7 PageID 170




  $100,000, because other portions of the letter indicate that

  Durshimer believed a jury could award a higher sum. (Id. at

  7-8). Regardless of that amount, LM General argues that this

  is further evidence that the amount in controversy exceeds

  $75,000. (Id.).

          While the allegations in the Complaint reflect that

  Durshimer suffered injuries from the automobile accident,

  there is nothing in the Complaint to help the Court ascribe

  any monetary value to these damages. See, e.g., Williams v.

  Wal-Mart Stores, Inc., 534 F. Supp. 2d 1239, 1243-44 (M.D.

  Ala. 2008) (finding that a complaint which claimed only

  “unspecified damages” and listed the plaintiff’s injuries did

  not show that the amount in controversy exceeded $75,000);

  A.W. ex rel. Willis v. Wal-Mart Stores E., LP, No. 6:12-cv-

  1166-Orl-36DAB, 2012 WL 5416530, at *1, *5 (M.D. Fla. Oct. 5,

  2012) (finding that allegations of severe injuries, including

  “pain    and   suffering,”   “disability,”    “disfigurement,”    and

  “impairment of working ability” did not establish the amount

  in controversy).

          No concrete information is provided regarding past or

  future medical expenses, pain and suffering, or lost wages.

  Accordingly, these categories of damages are too speculative

  to include in the amount in controversy calculation. See,


                                    4
Case 8:20-cv-02014-VMC-AEP Document 7 Filed 09/08/20 Page 5 of 7 PageID 171




  e.g., Pierre v. Gov’t Emps. Ins. Co., No. 8:17-cv-1108-T-

  33JSS, 2017 WL 2062012, at *2 (M.D. Fla. May 13, 2017)

  (finding no basis to determine the amount in controversy when

  the   complaint      made     “passing      reference[s]”       to   “medical

  expenses,”    “out-of-pocket           expenses,”     and    “expense[s]    of

  hospitalization,”           but    “no      specific         procedures     or

  corresponding costs [were] detailed”).

        Nor is the Court convinced that the amount in controversy

  requirement is satisfied based on the limits of the automobile

  policy     under   which      Durshimer       seeks     to    recover.     “In

  determining    the    amount      in    controversy     in    the    insurance

  context,     . . . it is the value of the claim, not the value

  of the underlying policy, that determines the amount in

  controversy.” Martins v. Empire Indem. Ins. Co., No. 08-

  60004-CIV, 2008 WL 783762, at *2 (S.D. Fla. Mar. 21, 2008)

  (quotation omitted); see also Amerisure Ins. Co. v. Island

  Crowne Developers, L.C., No. 6:10-cv-221-Orl-28DAB, 2010 WL

  11626694, at *2 (M.D. Fla. Apr. 28, 2010) (“[A] showing that

  the policy amount exceeds $75,000 does not in and of itself

  establish that the amount in controversy requirement has been

  met because the value of the underlying claim may be for less

  than the policy limits[.]”). And, unlike in other cases where

  courts have found that the amount in controversy was met


                                          5
Case 8:20-cv-02014-VMC-AEP Document 7 Filed 09/08/20 Page 6 of 7 PageID 172




  because the plaintiff sought damages in excess of a policy

  limit, Durshimer does not specify as much in his complaint.

  See Keenan v. LM Gen. Ins. Co., No. 6:17-cv-1426-Orl-40GJK,

  2017 WL 6312853, at *2 (M.D. Fla. Nov. 17, 2017) (finding

  that because the plaintiff sought damages in excess of the

  limit    in    her   complaint,     the       amount      in   controversy        was

  satisfied).

          Additionally,      the   Court       does   not    find     LM    General’s

  argument      that   the   demand    letter         of    $50,000    contains      a

  typographical error convincing. Regardless, pre-suit demand

  letters       do   not   automatically         establish       the       amount   in

  controversy absent specified damages, which are absent here.

  See Lamb v. State Farm Fire Mut. Auto. Ins. Co., No. 3:10-

  cv-615-J-32JRK, 2010 WL 6790539, at *2 (M.D. Fla. Nov. 5,

  2010) (stating that demand letters and settlement offers “do

  not automatically establish the amount in controversy for

  purposes of diversity jurisdiction). Nor does the Court find

  Durshimer’s state civil cover sheet, which provides for an

  amount of claim of $500,000, compelling, considering the

  policy limit of $100,000, and absent any additional factual

  support.

          Accordingly, LM General has not carried its burden of

  establishing this Court’s diversity jurisdiction. The Court,


                                           6
Case 8:20-cv-02014-VMC-AEP Document 7 Filed 09/08/20 Page 7 of 7 PageID 173




  finding that it lacks subject matter jurisdiction, remands

  this case to state court.

        Accordingly, it is now

        ORDERED, ADJUDGED, and DECREED:

        The Clerk is directed to REMAND this case to state court

  because the Court lacks subject matter jurisdiction. After

  remand, the Clerk shall CLOSE this case.

        DONE and ORDERED in Chambers in Tampa, Florida, this 8th

  day of September, 2020.




                                    7
